Case 2:20-cv-08190-FMO-RAO Document 20 Filed 11/20/20 Page 1 of 2 Page ID #:38




  1

  2

  3

  4

  5

  6

  7

  8

  9                     UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
      LISA CORSON,                               Case No.: 2:20-cv-08190-FMO-RAO
 12                                              Hon. Fernando M. Olguin Presiding
 13   Plaintiff,

 14   v.                                         ORDER ON STIPULATION [19]
                                                 TO DISMISS ACTION WITH
 15                                              PREJUDICE
      EVENT FARM, INC., et al.,
 16

 17   Defendants.

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                          1

                     [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
Case 2:20-cv-08190-FMO-RAO Document 20 Filed 11/20/20 Page 2 of 2 Page ID #:39




  1                                        ORDER:
  2        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
  3   ORDERED:
  4
           1.    The action is dismissed with prejudice; and
  5
           2.    The parties will each bear their respective costs and attorneys’ fees as
  6
                 incurred against one another in connection with this action.
  7
           IT IS SO ORDERED.
  8

  9

 10   Dated: November 20, 2020             By: ___________/s/_____________________
                                              HON. FERNANDO M. OLGUIN
 11
                                              UNITED STATES DISTRICT JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                            2

                      [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION
